United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    June 22, 2005

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 04-50422
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

JAIME RODRIGUEZ-MORENO,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                  USDC No. 2:03-CR-816-ALL-AML
                       --------------------

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Jaime Rodriguez-Moreno (Rodriguez) appeals from his guilty-

plea conviction for illegal reentry into the United States

following deportation.    Rodriguez first argues that his sentence

is unconstitutional because it was enhanced for a prior

aggravated felony under 8 U.S.C. § 1326(b).      Rodriguez correctly

acknowledges that his argument is foreclosed; he raises the issue

solely to preserve it for further review.       See Almendarez-Torres




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 04-50422
                               -2-

v. United States, 523 U.S. 224 (1998); see also United States v.

Dabeit, 231 F.3d 979, 984 (5th Cir. 2000).

     For the first time on appeal, Rodriguez argues that his

enhanced sentence violates United States v. Booker, 125 S. Ct.
738 (2005), because it was based upon facts that were neither

submitted to a jury nor admitted by Rodriguez.   Specifically,

Rodriguez contends that the district court committed plain error

with respect to the U.S.S.G. § 4A1.1(d) and (e) criminal history

determinations that Rodriguez committed the instant offense

1) while on supervised release and 2) within two years after his

release from custody on his prior drug-trafficking conviction.

He further contends that his sentence is unconstitutional because

it was imposed pursuant to a mandatory application of the

sentencing guidelines.

     Because Rodriguez did not raise these issues in the district

court, this court reviews the arguments for plain error.    See

United States v. Mares, 402 F.3d 511, 520-21 (5th Cir. 2005),

petition for cert. filed (Mar. 31, 2005) (No. 04-9517); United

States v. Valenzuela-Quevedo, 407 F.3d 728, 732 (5th Cir. 2005).

Under this standard, Rodriguez must show: (1) an error; (2) that

is clear or plain; (3) that affected his substantial rights; and

(4) that seriously affected the fairness, integrity or public

reputation of his judicial proceedings.   See United States v.

Olano, 507 U.S. 725, 732-35 (1993).
                           No. 04-50422
                                -3-

     Rodriguez makes no showing that the district court would

likely have sentenced him differently under the Booker advisory

scheme.   Similarly, there is no indication from the district

court’s remarks at sentencing that it would have reached a

different conclusion.   Because Rodriguez has not demonstrated

that his substantial rights were affected, his arguments fail to

survive plain-error review.   See Mares, 402 F.3d at 521-22;

Valenzuela-Quevedo 407 F.3d at 733-34.

     AFFIRMED.